--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
MEMORANDUM OF UNDERSTANDING


 
This Memorandum of Understanding (“MOU”) is made effective as of the 22nd day of
February, 2011 by and between:
 
 
American Nuclear Resources LLC, a Colorado limited liability company, whose
address is Six Cherry Lane Drive, Cherry Hills Village, Colorado 80113 (“ANR”);

 
and
 
 
American Energy Fields, Inc., a Delaware corporation, whose address is 3266 W.
Galveston Dr. Suite 101, Apache Junction, Arizona (“AEFI”).

 
AEFI is a publically traded corporation holding interests in several mineral
properties in the US.  ANR is engaged in the acquisition, exploration and
development of uranium resource properties on the Colorado Plateau and currently
holds ownership and leasehold interests in those unpatented mining claims and
state mineral leases described on Exhibit A to this MOU (the “Mining
Properties”).  AEFI desires to acquire, and ANR desires to transfer to AEFI, all
of ANR’s ownership and leasehold interests in and to the Mining Properties on
the terms and conditions set forth herein.
 
1.
Mining Properties. The Mining Properties as further described in Exhibit A to
this MOU are known as, and include, the following:

 
(a)  
Marysvale Project comprising 89 unpatented lode mining claims lying in Piute and
Sevier Counties, Utah as further described in Section 1 of Exhibit A to this
MOU.

 
(b)  
North Hatch Project comprising 80 unpatented lode mining claims lying in
Garfield County, Utah as further described in Section 2 of Exhibit A to this
MOU.

 
(c)  
Fry Canyon Project comprising 23 unpatented lode mining claims lying in San Juan
County, Utah as further described in Section 3 of Exhibit A to this MOU.

 
(d)  
Posey Canyon Project comprising 19 unpatented lode mining claims lying in San
Juan County, Utah as further described in Section 4 of Exhibit A to this MOU.

 
(e)  
Hilltop Project comprising 44 unpatented lode mining claims lying in San Juan
County, Utah, as further described in Section 5 of Exhibit A to this MOU. The
unpatented mining claims comprising the Hilltop Project are the subject of a
Mining Lease between South American Minerals Company and ANR.

 
(f)  
Bridger Jack Project comprised of Utah State Metalliferous Lease # 50916
covering 1645 acres, more or less, in San Juan County, Utah, as further
described in Section 6 of Exhibit A to this MOU. The Utah State Lease comprising
the Bridger Jack Project is the subject of a Mining Lease between South American
Minerals Company and ANR.

 
(g)  
 Carpenter Flats-Atkinson Mesa Project comprising 136 mining claims on Atkinson
Mesa and Carpenter Flats in Montrose County, Colorado as further described in
Section 7 of Exhibit A to this MOU. The unpatented mining claims comprising the
Carpenter Flats Project are the subject of five Mining Leases between ANR and
the five claimholders of the Carpenter Flats-Atkinson Mesa claims.

 
2.
Royalties. AEFI acknowledges and agrees that ANR’s interests in all of the
Mining Properties will be assigned subject to production royalties in favor of
ANR and other parties not to exceed in the aggregate 4% (subject to review by
the parties on a case by case basis) in respect of each of the Mining Properties
(except with respect to Mining Properties comprised of a Utah State
Metalliferous Lease, as to which the State of Utah claims a royalty of 8% and
the claimholder thereof has reserved an additional royalty of 1.5%).

 
3.
Consideration.  In consideration of the transfer by ANR to AEFI of ANR’s rights
in the Mining Properties, AEFI will pay at the closing of the transaction the
following consideration to ANR or its designees:

 
(a)           US$400,000 in cash;
 
 
(b)
4,000,000 shares of restricted common stock of AEFI (subject to a lockup for a
period of six months following the closing, to be released in equal monthly
increments over the next eighteen months);

 
 
(c)
Warrants to purchase an additional 4,000,000 shares of common stock of AEFI at a
price of $0.50 per share, exercisable for a period of 2 years following the
closing date.

 
 
1

--------------------------------------------------------------------------------

 
 
4.
Restricted Shares.  The shares of common stock issuable to ANR or its designees
will not be registered under the U.S. Securities Act of 1933, as amended (the
‘Securities Act”), or the securities laws of any state; and the issuance of such
shares will be made in reliance on an exemption from such registration
requirements in reliance on Rule 505 or 506 of Regulation D under the U.S.
Securities Act and/or Sections 3(b) or 4(2) of the U.S. Securities Act.  ANR is
an “accredited investor” as such term is defined under the Securities Act and
has reviewed the SEC filings with respect to AEFI, including the Risk Factors
included therein, and is sophisticated and is able to bear the economic and
other risks of an investment in AEFI. A certain limited number of ANR’s
designated recipients of shares, however, may not by themselves meet such
standards for accreditation or sophistication.  ANR will in connection with
closing provide usual and customary representations and warranties regarding
sophistication, ability to assume the risks, and access to information
concerning AEFI.

 
5.
Management.  International Power Solutions LLC (“IPS”), the principals of which
are Aldine J. Coffman, Jr., Dean W. Crowell and Michael A. Proett, shall be
engaged by AEFI to provide management services in relation to the Mining
Properties under a five year contract for a fee of US$15,000 per month, plus
expenses approved in writing in advance by AEFI.  IPS shall be entitled to
additional compensation each time a mine on one of the Mining Properties goes
into production (defined as first commercial sale in excess of nominal, trial or
test amounts), consisting of either US$100,000 or 400,000 shares of restricted
common stock of AEFI, the choice to be at the election of IPS.

 
6.
Board Representation.  For so long as the members of ANR own at least 1,500,000
shares of AEFI common stock issued pursuant to Section 3(b), ANR shall be
entitled to fill one seat on the AEFI Board of Directors and up to two
additional seats on the AEFI Advisory Board.

 
7.
Claim Maintenance and Work Commitment.  AEFI will assume all liabilities with
respect to the maintenance of the Mining Properties.  In addition to the
foregoing, AEFI recognizes and agrees that the terms and conditions of some of
the Mining Leases require the performance, subject to certain conditions, of
certain work programs and the expenditure of certain qualified expenditures
during each work program period. AEFI will complete all such work programs and
make all such qualified expenditures in a timely manner and in an amount no less
than the amount required to comply with the terms of each applicable Mining
Lease.

 
8.
Definitive Agreements. The parties shall negotiate promptly and in good faith
for the purpose of settling upon and entering into one or more agreements (the
“Definitive Agreements”, whether one or more) setting forth the detailed terms
and conditions of the transactions contemplated hereby in form and substance
customary for a transaction of this nature, which may include the conclusion of
a satisfactory due diligence investigation by AEFI.  The parties acknowledge
that this MOU is intended to form a general basis for negotiations between the
parties with respect to the terms of the Definitive Agreements; however, such
terms may be added to, amended or deleted as the parties may agree.  The parties
shall endeavor to ensure that the closing of the transactions contemplated
hereby pursuant to the Definitive Agreements shall occur not later than March
15, 2011.



9.
Confidentiality. Any and all information and materials disclosed by any of the
parties in whatever form that are related to the subject matter of this MOU
(“Confidential Information”) are to be kept strictly confidential in accordance
with this paragraph. “Confidential Information” does not, however, include any
information which either (a) is independently developed by the receiving party
without violation of the legal rights of the disclosing parties, (b) is legally
known to the receiving party prior to receiving it from the disclosing parties,
(c) is or becomes part of the general public knowledge, through no act or
failure to act by the receiving party, or (d) is lawfully furnished to the
receiving party without restriction by a third party. Prior to the execution of
a Definitive Agreement among the parties, the receiving party agrees that it
will not use Confidential Information for any purpose other than as contemplated
hereby. The receiving party agrees not to disclose Confidential Information
without the prior written consent of the disclosing parties. The receiving party
agrees that it will protect the confidentiality of, and take all reasonable
steps to prevent the unauthorized disclosure or use of, the Confidential
Information. The receiving party will advise the disclosing parties in writing
of any misappropriation or misuse by any person of Confidential Information as
soon as the receiving party becomes aware of such misappropriation or misuse.
All documents or other media containing Confidential Information and all
reproductions thereof will at all times be and remain the sole property of the
disclosing parties, shall not be reproduced in any form by the receiving party
and shall be returned by the receiving party to an authorized representative of
the disclosing parties within fifteen (15) days after the disclosing parties’
written request for their return.  Public disclosure may be made by any party
hereto of the existence of this MOU or any matter arising hereunder, with
agreement in advance by the other party. The obligations of the parties
hereunder with respect to Confidential Information shall survive termination of
this MOU and shall continue for a period of three years following disclosure of
such Confidential Information.



10.
Term. This MOU shall terminate upon the earlier of the parties entering into the
Definitive Agreements or 30 days after signing; provided, however, that (i) AEFI
shall have the option, by delivery of written notice to ANR, to extend the term
of this MOU for one additional 30 day period, and (ii) the term of this MOU may
be extended by agreement of the parties for such additional period as the
parties may agree. Notwithstanding the foregoing, the parties may terminate this
MOU at any time by mutual agreement.

 
11.
Governing Law. This MOU shall be construed and governed by the laws of the State
of Colorado. The parties submit to the jurisdiction of the courts of the State
of Colorado with respect to any matters arising out of this MOU.



12.
Binding Effect; Assignment. This MOU constitutes an irrevocable and binding
agreement between ANR and AEFI and AEFI agrees to promptly commence due
diligence activities to permit closing to occur within the period contemplated
by Section 10 hereof. Neither party may assign its rights, duties or
responsibilities hereunder without the prior written consent of the other party.

 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this MOU as of the date set
forth above.

 

  American Nuclear Resources LLC           By:          Aldine J. Coffman,
Managing Director       
 
 
    American Energy Fields, Inc.             By:          Joshua Bleak,
President   

 
3

--------------------------------------------------------------------------------
